Citation Nr: 9925183	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
RO that denied claims of entitlement to service connection 
for a cervical spine disorder and an increased rating for 
lumbosacral strain.  The veteran was notified of these 
denials by a letter dated in March 1994.  In his notice of 
disagreement, received in March 1994, the veteran requested a 
hearing before a hearing officer at the RO.  In his 
substantive appeal, received in June 1994, the veteran 
withdrew his request for a hearing.  Previously, this case 
was before the Board in July 1998 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
a current cervical spine disorder to the veteran's period of 
military service.

2.  The veteran complained in December 1993 that his low back 
had worsened.

3.  The benefit sought cannot be established without medical 
evidence regarding the current severity of the veteran's 
service-connected low back disability.  

4.  Without good cause shown, the veteran failed to report 
for VA examinations of the spine which were scheduled for 
April 12, 1996, and January 24, 1997.



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a cervical 
spine disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  An increased rating for lumbosacral strain is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.655 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran claims that his cervical spine disorder had its 
onset in service.  An examination report prepared in 
September 1974 and separation examination report dated in 
October 1975, are negative for a diagnosis pertaining to any 
cervical spine disorder.  The remaining service records show 
that, in April 1975, the veteran was seen for complaints of 
neck stiffness due to doing a flip.  The impression was 
muscle strain.  In September 1975, he was seen for complaints 
of soreness of the back muscles and neck due to heavy 
lifting.  The impression was muscle strain.  

Post-service VA outpatient treatment records since April 1978 
document treatment for complaints of neck pain.  In 
November 1989, chronic muscle strains - neck and low back - 
were diagnosed.  In October 1993, cervical strain was 
diagnosed.  In January 1994, neck pain was diagnosed.

The veteran has not presented any competent medical evidence 
to show a link between any current cervical spine disorder 
and his period of military service.  The Board has considered 
the veteran's written statements regarding the onset of his 
cervical spine disorder.  While he is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, there is no 
indication that he is competent to comment upon etiology or 
time of onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  

Absent the presentation of competent medical evidence showing 
a link between current diagnosis and service, the veteran's 
claim may not be considered well grounded and must be denied.  

It has also been contended on the appellant's behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that "the 
duty to assist will prevail while development is 
undertaken."  A careful reading of this provision clearly 
shows the initiation of this "development" is predicated on 
the claim being "potentially plausible on a factual basis."  
Essentially, "potentially plausible on a factual basis" 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the appellant has presented a 
well-grounded claim.  As the appellant has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).

Lumbosacral Strain

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's lumbosacral strain has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Code 5295 provides 
criteria by which impairment of the low back resulting from 
lumbosacral strain may be evaluated.  A 10 percent rating is 
assignable when there is characteristic pain on motion.  
38 C.F.R. § 4.71a, Code 5295.  A 20 percent rating is 
assignable when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in a standing position.  
Id.  When there is severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent rating is warranted.  Id.  

The veteran's service-connected low back disability has been 
rated as 10 percent disabling ever since a September 1978 
rating decision.  In order to fulfill the statutory duty to 
assist, the Board remanded this case for further evidentiary 
development in July 1998.  Among the actions sought by the 
Board was a VA examination for purposes of assessing the 
severity of the veteran's service-connected disability and 
complying with the directives set forth in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The last VA compensation and pension 
(C&P) examination of record was conducted in July 1978, which 
was inadequate for rating purposes.  DeLuca, supra.  Although 
the veteran had submitted VA treatment records showing 
treatment for the back, dated from October 1987 to 
February 1996, these records are also inadequate for rating 
purposes.  While these records show that the veteran was seen 
for complaints of back pain, and diagnoses included chronic 
lumbosacral strain and degenerative joint disease, it was not 
clear whether he had other symptomatology necessary to 
receive an increased rating under Code 5295 or other 
pertinent diagnostic codes.  Consequently, a re-examination 
was required.  38 C.F.R. § 3.327 (1998).

A March 1996 VA Form 21-92-01, VA RO C&P exam request, 
reflects that a VA neurological and orthopedic examination 
was ordered in conjunction with the veteran's claim for an 
increased rating.  A C&P examination report reflects that the 
veteran failed to report for the scheduled VA examination of 
the spine on April 12, 1996.  A computer print out from the 
VA Medical Center in Philadelphia, Pennsylvania shows that 
the veteran failed to report for another VA examination of 
the spine, scheduled for January 24, 1997.  A supplemental 
statement of the case (SSOC) was issued in November 1997 
noting the veteran's failure to report for VA examinations 
scheduled for April 12, 1996 and January 24, 1997.  A 
statement from the veteran's representative, dated in 
June 1998, acknowledged the veteran's failure to report to 
both C&P examinations.  In the representative's informal 
hearing presentation, dated in July 1998, the representative 
noted that there was no indication why the veteran failed to 
report for VA examination and requested that another attempt 
be made to contact the veteran to determine his willingness 
to report for VA examination. 

Pursuant to the Board's July 1998 remand, the RO sent the 
veteran a letter, dated in August 1998, specifically set 
forth the provisions of 38 C.F.R. § 3.655, explaining that 
failure to report for examination could result in a denial of 
a claim for increase.  The RO requested that the veteran 
identify any evidence of recent treatment for his lumbosacral 
strain and another VA examination would be rescheduled if he 
provided good cause for missing his last VA examination.  The 
veteran did not respond.  The RO sent another request for 
information in February 1999, and again informed the veteran 
of the provisions of 38 C.F.R. § 3.655 and noted that another 
VA examination would be rescheduled if he provided good cause 
for missing his last VA examination.  The veteran did not 
respond.  A SSOC was issued in April 1999 that specifically 
set forth the provisions of 38 C.F.R. § 3.655, explaining 
that failure to report for VA examination could result in a 
denial of a claim for increase.  

A statement from the veteran's representative, dated in 
June 1999, indicates that it was the veteran's contention 
that the evidence of record was sufficient to warrant a 
higher rating, and that the issue was being submitted to the 
Board for final review.  Another statement from the veteran's 
representative, dated in August 1999, indicates that the 
veteran should be scheduled for another VA examination 
because he was not informed of the provisions of 38 C.F.R. 
§ 3.655(b) prior to his last scheduled VA examination, but 
was informed after the fact.

Because the question of entitlement to an increased rating 
turns on whether the veteran meets the schedular criteria for 
an increased rating, and because an examination was required 
in order to determine whether he had in fact met those 
criteria, the benefit sought cannot be granted at this time.  

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  ...

(b)	Original or reopened claim, or 
claim for increase. ... When the 
examination was scheduled in 
conjunction with ... a claim for 
increase, the claim shall be denied. 

38 C.F.R. § 3.655 (1998) (emphasis added).  

In this regard, the Board notes that, because the veteran's 
failure to report for the examination scheduled on April 12, 
1996 or January 24, 1997, is without explanation, it may be 
said that his absence from the scheduled examination was 
without good cause.  The RO noted the veteran's failure to 
report for examination in a November 1997 SSOC, but no 
explanation was thereafter received from the veteran or his 
representative.  In an August 1999 informal hearing 
presentation, the veteran's representative requested that 
another examination be scheduled because there had been 
insufficient notice to the veteran of the possible result of 
his failure to report for examination under 38 C.F.R. 
§ 3.655.  However, the Board notes that, after the veteran 
failed in his obligation to report for the scheduled VA 
examination, the RO provided him with two letters, dated in 
August 1998 and February 1999, and a SSOC in April 1999, 
which contained a summary of the provisions of 38 C.F.R. 
§ 3.655.  Although the veteran was thereafter afforded an 
opportunity to present argument and/or evidence on the 
specific matter of why he failed to report for either 
examination, he has not responded.  Additionally, it should 
be noted that no evidence has been presented to rebut the 
presumption that the veteran was properly informed of the 
date and time of the examinations.  See Mason v. Brown, 
8 Vet. App. 44, 53-55 (1995).  Consequently, his claim for an 
increased rating must be denied.  38 C.F.R. § 3.655.


ORDER

Service connection for a cervical spine disorder is denied.

An increased rating for lumbosacral strain is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

